Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 03, 2018

The Court of Appeals hereby passes the following order:

A18A1357. JASON WYNO et al. v. LOWNDES COUNTY, d/b/a LOWNDES
    COUNTY ANIMAL CONTROL.

         In 2013, Jason Wyno filed a lawsuit alleging that his late wife, Misty Wyno,
was attacked by a dog owned by Jerrica Gonzalez, Cole Warner, and Bobbi Joe
Courson, a/k/a Bobbi Courson Warner. In addition to the dog owners, the lawsuit also
named Lowndes County d/b/a Lowndes County Animal Control (a/k/a Lowndes
County Animal Services, Lowndes County Animal Welfare, Lowndes County Animal
Shelter), Weyman Bozeman, Eric Sharp, Emanuel Shaw, and Linda Patelski (the
“County Employees”) as defendants in their individual and official capacities as
employees of Lowndes County.
         The County Employees moved to dismiss the lawsuit arguing that, among other
things, the complaint was barred under OCGA § 4-8-30 (2012) of Georgia’s
Responsible Dog Ownership Law. OCGA § 4-8-30 (2012) stated, in part, that under
no circumstances “shall a local government or any employee or official of a local
government” be held liable for damages for failing to enforce the provisions of the
Responsible Dog Ownership Law. Wyno filed a response challenging OCGA § 4-8-
30 (2012)’s constitutionality. In 2014, the trial court entered an order dismissing the
County Employees in their individual and official capacities. Wyno appealed the
order.
         We affirmed the dismissal of the claims against the County Employees in their
official capacities, but held that the allegations against them in their individual
capacities were sufficient to state a claim. Wyno v. Lowndes County, 331 Ga. App.
541, 545-546 (3) (771 SE2d 207) (2015). We further held that we could not review
Wyno’s constitutional challenge because the trial court did not explicitly rule on
OCGA § 4-8-30 (2012)’s constitutionality. Id. at 546. Thus, we reversed the dismissal
of the claims against the County Employees in their individual capacities and
remanded the case to the trial court to rule specifically and directly on the
constitutional challenge and for further proceedings consistent therewith. Id.
      After remand, Wyno filed a “Motion to Determine the Constitutionality of
OCGA § 4-8-30,” and on November 8, 2017, the trial court entered an order finding
that the statute was constitutional. On December 1, 2017, the trial court once again
entered an order dismissing the case in its entirety against the County Employees.
Wyno filed a timely notice of appeal of these orders on December 6, 2017. We,
however, lack jurisdiction.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because the trial court ruled that OCGA § 4-8-30 (2012) was constitutional,
it appears that jurisdiction over this appeal may lie in the Supreme Court. See Malloy
v. State, 293 Ga. 350, 353 (1) (744 SE2d 778) (2013). Moreover, the Supreme Court
has the ultimate responsibility for determining appellate jurisdiction. See Saxton v.
Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996). For
this reason, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/03/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.